EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Reasons for Examiner’s Amendment:
Claims 24, 27, 39, 46 have been amended to correct an obvious typographical error.
The Specification has been amended to delete a duplicate paragraph on the Brief Description of Drawings.



The application has been amended as follows: 

In claim 24, 
	line 4, “Polycaprolactone(PCl)” has been changed to --polycaprolactone (PCl)--.

In claim 27, 
	line 5, “Polycaprolactone(PCl)” has been changed to --polycaprolactone (PCl)--.

In claim 39, 
	line 1, “Polycaprolactone(PCl)” has been changed to --polycaprolactone (PCl)--.

In claim 46, 
	line 1, “Polycaprolactone(PCl)” has been changed to --polycaprolactone (PCl)--.

In the specification,
	paragraph [0030] has been deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest: a method of packaging food products utilizing a film comprising polyamic acid, glutaraldehyde, and the recited small molecule (claim 24); or a method of monitoring food condition and spoilage utilizing a film comprising polyamic acid and the recited small molecule via a change in film coloration and/or film conductivity (claim 27); wherein the term “small molecule” is explicitly defined in the specification as an organic molecule having a molecular weight of less than about 900 Daltons.
 	KAWASHIMA ET AL (US 2004/0253451) and KOMADA (US 2009/0280266) and GONG ET AL (2015/0114907) and PIRES FORTES FERREIRA ET AL (US 2018/0072872) and POPPLEWELL ET AL (US 2004/0018278) and WICKER ET AL (US 2017/0143022) fail to disclose or suggest the use of the recited “small molecule” compounds in polyamic acid films.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 1, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787